Citation Nr: 1615291	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-02 378	)	DATE                                       
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas 


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and an anxiety disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1970 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.    

In February 2013, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In April 2014, the Board, in pertinent part, reopened the claim of service connection for an acquired psychiatric disability and remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran has a current acquired psychiatric disability manifested by diagnoses of major depressive disorder and anxiety disorder.  

2.  The weight of the competent evidence is at least in relative equipoise as to whether the Veteran's current acquired psychiatric disability began during service or is otherwise etiologically related to service.  



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disability, diagnosed as major depressive disorder and anxiety disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeal of service connection for an acquired psychiatric disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
 
Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f); 38 C.F.R. § 4.125(a).  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in June 2012, and therefore, the claim is governed by DSM-IV.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disability - Analysis

The Veteran contends that service connection is warranted for an acquired psychiatric disability.  Specifically, the Veteran contends that he developed PTSD as the result of learning about his brother's death hours after completing enlistment paperwork to join the United States Army.  While the Veteran initially filed the claim of service connection for PTSD, the claim has been expanded to include any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Board first finds that the Veteran has a current acquired psychiatric disability.  The September 2010 VA examiner provided a diagnosis of depressive disorder.  The April 2012 VA examiner provided diagnoses of major depressive disorder and anxiety disorder.  The January 2015 VA examiner provided diagnoses of major depressive disorder with psychotic features and anxiety disorder.  In addition, all three VA examiners provided diagnoses of various substance abuse disorders, including alcohol abuse, cocaine abuse, and tobacco abuse.  

While the evidence of record documents a current acquired psychiatric disability, the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of PTSD.  As indicated above, the Veteran's claim is governed by DSM-IV, and while the diagnostic criteria for PTSD changed from DSM-IV to DSM-5, all three VA examiners specifically indicated that the Veteran did not meet the diagnostic criteria for PTSD under the edition of the DSM current at the time of the examination.  See also July 2008 VA Treatment Record.  The Board notes, however, that there were some discrepancies across the three VA examinations as to why the Veteran failed to meet the diagnostic criteria for PTSD.  Regardless, as the Board has found a current acquired psychiatric disability other than PTSD, the Board finds it unnecessary to reconcile such discrepancies with respect to whether the Veteran has satisfied the current disability component of service connection.  

After a review of all the evidence of record, lay and medical, the Board next finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's current acquired psychiatric disability began during service or is otherwise related to service.  In this regard, the Veteran contends that he developed symptoms of depression, anger, and anxiety as a result of learning of his brother's death and has continued to experience these symptoms since service separation.  In addition, the Veteran contends that instead of seeking treatment for his psychological symptoms, he began to abuse alcohol and other drugs as a method of coping with his brother's death.  

A March 2007 VA social work treatment record reflects that the Veteran reported using alcohol and cocaine for the past 30 years, but was interested in seeking treatment.  The Veteran also reported that he felt "he needed assistance in coping with his brother's death that occurred during Vietnam."  The Veteran attributed his initial drug use as a way to cope with his brother's death.  

A March 2008 VA treatment record reflects that the Veteran "suffered intense anxiety when his brother was killed in Vietnam and that [he] was never the same emotionally when [he] returned from his own military experience.  

A July 2008 VA treatment record reflects that a VA psychologist determined that the Veteran did not satisfy the criteria for a diagnosis of PTSD, noting that he "did not personally experience trauma from the military or otherwise."  However, the VA clinician opined that "most probably, [the Veteran's] response to his brother's death and the change in his plans caused depression and he continues to experience depressive symptoms."  

An April 2009 private psychiatric examination report reflects that the Veteran reported a recent increase in his symptoms due to visiting his brother's gravesite: "he started to feel very distressed, very sad, angry somewhat about the circumstances on how his brother died."  The Veteran further reported flashbacks, indicating that "the fact that his brother died in war makes him feel very distressed."  Finally, the Veteran reported that the circumstances under which his brother died caused "a great deal of distress."  

In a January 2010 statement, the Veteran indicated that he was "traumatized due to learning that [his] brother had been killed in Vietnam."  The Veteran further indicated that "the fear of going to combat and knowing that I could get killed place[d] tremendous pressure and stress" on his, which he indicated has continued ever since his military service.  

Upon VA examination in September 2010, the Veteran reported symptoms of a depressed mood, distressful dreams, social isolation, and drug use.  The Veteran reported that his symptoms began in 1970 "as a result of his brother [being] killed in Vietnam."  The Veteran reported that his substance abuse began in 1971 "because the alcohol and cocaine helped him with pain in his back and neck."  The VA examiner indicated that the Veteran did not meet the diagnostic criteria for PTSD, but instead met the diagnostic criteria for depressive disorder.  The VA examiner did not provide a nexus opinion regarding the Veteran's acquired psychiatric disability.  

Upon VA examination in April 2012, the Veteran reported symptoms of a depressed mood, anxiety, panic attacks, sleep impairment, memory loss, anger, irritability, frustration, nightmares, and verbal aggression.  The Veteran reported that he began to abuse cocaine and alcohol in 1972 "in order to calm himself down."  Following examination, the VA examiner indicated that the Veteran did not meet the diagnostic criteria for PTSD, but instead met the criteria for major depressive disorder and anxiety disorder.  The VA examiner indicated that the Veteran's "claimed trauma was the death of his brother" and indicated that the death of his brother "was traumatic to him and appears to have triggered [his] symptoms."  The VA examiner further opined that "it appears that the [Veteran's major depressive disorder and anxiety disorder] are the result of unresolved grief and anger around this event." 

During the December 2012 Board hearing, the Veteran reported that he became depressed following his brother's death and has continued to experience depressive symptoms since service.  The Veteran testified that he "would drink alcohol to ease the pain" and cope with his depression.  See Hearing Transcript pp. 5-6, 15.  The Veteran further testified that he did not seek treatment for his depression until 2003 in part because he was unable to afford treatment.  See id. at p. 15.  

Upon VA examination in January 2015, the Veteran reported symptoms of a depressed mood, anxiety, sleep impairment, memory loss, anger, mood swings, and history of suicidal ideation.  The Veteran also reported nightmares about his brother and his brother's funeral.  The Veteran reported that his depression began in 1973.  The Veteran also reported drinking before and after the military, but did not begin using cocaine until 2003.  The VA examiner opined that it is less likely than not that the Veteran's acquired psychiatric disability was incurred in or caused by an in-service event.  As rationale, the VA examiner indicated that "there is no indication that [the Veteran] had depressive symptoms in the military or in the first 30 years after he got out of the military."  The VA examiner further opined that the death of the Veteran's brother "is likely to be one from which he may experience some grief, and it is possible, but not likely, that after over 40 years, he still experiences any extensive grief or depression over this event."  Instead, the VA examiner indicated that "it is more likely than not the factors related to substance abuse ... are the major contributors to his depression."  

In review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's acquired psychiatric disability was incurred in or is otherwise related to service.  Evidence against a finding of a nexus to service is contained in the January 2015 VA examination.  The January 2015 VA examiner opined that while possible, it was unlikely that the Veteran was still experiencing any extensive grief or depression over his brother's death.  Instead, the VA examiner opined that it was more likely that the Veteran's current psychiatric disability was the result of his substance abuse.  

In review of the opinion provided by the January 2015 VA examiner, the Board finds that the opinion did not fully consider all the evidence of record and was not supported by a complete rationale.  The VA examiner indicated that there was no indication that the Veteran experienced depressive symptoms during the military or for 30 years after leaving the military; however, throughout the entire appeal period, the Veteran has consistently indicated that he has experienced symptoms of a depressed mood, anxiety, and anger following his brother's death and continuing since service separation.  These contentions are not only contained in statements made in support of the appeal, but also in VA and private treatment records provided in the context of seeking treatment.  See Rucker, 10 Vet. App. at 74 (holding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Furthermore, the Veteran testified during the December 2012 Board hearing that he was unable to seek psychiatric treatment for financial reasons.  In addition, the VA examiner opined that the Veteran was unlikely still experiencing grief and depression over his brother's death, but instead, was likely experiencing symptoms due to his substance abuse.  However, this rationale does not consider the Veteran's contentions that he began to abuse alcohol and cocaine, in part, to cope with his feelings of depression stemming from his brother's death.  

Evidence in favor of a nexus to service is contained in a July 2008 VA treatment record, the April 2012 VA examination report, and the Veteran's statements.  The July 2008 VA clinician indicated that most likely, the Veteran's depression began as a result of his brother's death, and has continued since service.  Similarly, the April 2012 VA examiner opined that the Veteran's acquired psychiatric disability appeared to be the result of unresolved grief and anger stemming from his brother's death.  While neither the July 2008 VA clinician nor the April 2012 VA examiner provided any additional rationale in support of their opinions, both opinions were provided in the context of either ongoing treatment of the Veteran or following an interview and psychiatric examination of the Veteran, suggesting familiarity with the Veteran's psychiatric history.  

In weighting the conflicting medical opinions of record, the Board finds the medical opinions in favor of and against a nexus to the Veteran's service to be or relative equal probative weight.  The January 2015 VA examiner's opinion was provided following an interview and psychiatric examination of the Veteran and supported by a rationale.  The Board finds that while the VA examiner's opinion was provided without consideration of all the evidence of record and the rationale was incomplete, it is competent medical evidence against the claim.  Likewise, the medical opinions provided by the July 2008 VA clinician and April 2012 VA examiner were also provided by clinicians familiar with the Veteran's psychiatric history.  The Board finds that while these opinions were not supported by a complete rationale, taken together, they provide competent medical evidence in support of the claim.  


For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current acquired psychiatric disability is etiologically related to his military service.  Accordingly, the Board finds that the criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disability is granted. 



____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


